Name: Commission Regulation (EEC) No 4027/87 of 23 December 1987 varying for the 1987/88 marketing year the closing date for the submission of harvest declarations for seedflax
 Type: Regulation
 Subject Matter: plant product;  cultivation of agricultural land
 Date Published: nan

 31 . 12. 87No L 378/58 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4027/87 of 23 December 1987 varying for the 1987/88 marketing year the closing date for the submission of harvest declarations for seedflax HAS ADOPTED THIS REGULATION : Article 1 1 . By way of a derogation form Article 9 ( 1 ) of Regula ­ tion (EEC) No 1799/76, harvest declarations for seed flax for the 1987/88 marketing year may be submitted on 31 January 1988 at the latest. 2. The periods provided for in the second subpara ­ graph of Article 9 ( 1 ) shall run from 31 January 1988 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ('), as last amended by Regulation (EEC) No 4003/87 (2), and in particular Article 2 (4) thereof, Whereas Article 9 ( 1 ) of Commission Regulation (EEC) No 1799/76 of 22 July 1976 laying down detailed rules for the application of special measures in respect of linseed (3), as last amended by Regulation (EEC) No 1208/87 (4), provides that every producer of seedfax shall by 15 December of each year submit a harvest declara ­ tion ; whereas in certain Member States weather condi ­ tions have made it impossible to comply with this time limit in respect of the 1987/88 marketing year ; whereas the date in question for that year should therefore be deferred until 31 January 1988 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 16 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 67, 15 . 3 . 1976, p. 29. (2) OJ No L 377, 31 . 12. 1987. (3) OJ No L 201 , 27. 7 . 1976, p. 14. (4) OJ No L 115, 1 . 5 . 1987, p. 26.